Defendant pleaded as a defense that "plaintiff, without any knowledge or consent upon the part of said defendant, increased the risk in said policy by consenting to an alteration of said barns and allowed and permitted the use of said barns for purposes not contemplated by said policy, * * * and because of said alterations and the use of said barns for purposes which increased the risk of said insurance, said policy was void."
The issuance of the policies, the fire, and the loss in the amount sued for was admitted. The terms of the policy upon which the defense is based are set out in the opinion filed. The trial court took the view that the only issue for the jury was whether the operation of a still in the barn increased the risk, and held as a matter of law that such operation was within plaintiff's control since he was responsible for whatever his tenant or cropper to whom he had given possession did on the premises. Defendant proved conclusively that a still was operated in the smaller barn, and we held and still hold that such operation as a matter of law increased the risk from fire. Defendant also proved that Mrs. Weiler was plaintiff's tenant or cropper in possession of the premises destroyed.
When the testimony closed each party moved for a directed verdict. Each motion was denied. If plaintiff was then, upon the evidence properly received, entitled to a directed verdict, the verdict rendered to the same effect should stand no matter how arrived at. But we think plaintiff was not entitled to a directed verdict. As *Page 108 
the evidence then stood the risk had been increased by the installation of a distillery in the barn. Plaintiff's tenant or cropper was in possession of the premises. It appeared that plaintiff visited the farm and was in the smaller barn about two months before the fire. Upon this evidence it could not be ruled as a matter of law that an enterprise so extensive as this was shown to be was installed in the barn without plaintiff's knowledge and hence was beyond his control. It is true that the burden was on defendant to prove the increased risk to be within plaintiff's control; but the inference from the facts proved was for the jury. The fact that the court erroneously ruled that plaintiff was responsible for the tenant's acts and erroneously excluded evidence of plaintiff's want of knowledge of the increased risk does not do away with the evidence which was received, from which a jury might have inferred that the rather extensive use of the smaller barn for a distillery was with the knowledge and consent of plaintiff.
We are of opinion that the single fact issue in the case has not so far been tried to the jury, viz. was the increased risk created by the operation of a still in the barn within the control of plaintiff? And, as stated in the opinion, that necessarily depended on plaintiff's knowledge of such operation, for if he knew thereof as owner or landlord he could rightfully control its existence by causing to be removed from the insured premises that which increases the fire hazard and voids his insurance.
There being but the one fact issue to be tried, the cause is remanded with direction that the new trial ordered be limited to the issue named. In other respects the former opinion is adhered to. *Page 109